Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in Sec. 101.

… a signal does not fall within one of the four statutory classes of Sec. 101.

… signal claims are ineligible for patent protection because they do not fall within any of the four
statutory classes of Sec. 101.

	Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 11 is drawn to functional descriptive material recorded on a machine-readable storage medium.  The non-statutory subject matter such as a “signal” or “carrier wave".
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification defines/exemplifies a computer readable medium as a non-statutory signal, carrier waver, etc.) the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed non-transitory tangible computer readable storage media, while at the same time excluding the transitory intangible transitory media such as signals, carrier waves, etc.  Any amendment to the claim should be commensurate with its corresponding disclosure.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-11 and 16-20are rejected on the ground of nonstatutory double patenting as being unpatentable over  U.S. Patent No. 10,026,186 in view of Nie et al. (US 2011/0123075) and Pekar et al. (US 2012/0320055) Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant.

With respect to claims 1, 6-11 and 16-20, U.S. Patent No. 10,650,532 disclose all the limitations of claims 1, 6-11 and 16-20 except identifying a skin surface of the patient in the first medical image or the second medical image; zeroing at least one voxel in the first medical image or the second medical image that is outside the skin surface.
Nie et al. teach identifying a skin surface (border) of the patient in the medical image (para. [0052]).
Pekar et al. teach zeroing at least one voxel in the medical image that is outside the skin surface (boundary)(para [0031]).
The suggestion/motivation for doing so would have been that to distinguish foreground and background for easier further processing.
Therefore, it would have been obvious to modify U.S. Patent No. 10,650,532 with Nie et al. and Pekar et al. to obtain the invention as specified in claims 1, 6-11 and 16-20.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11 and 12 is rejected under 35 USC 103 as being unpatentable over Weber (US 2009/0003532) in view of Yoon et al. (“Accuracy of an Automatic Patient-Positioning System Basedon the Correlation of Two Edge Images in Radiotherapy“, Journal of Digital imaging, Vol 24, No 2 (April), 2011: pp 322-330), Nie et al. (US 2011/0123075) and Pekar et al. (US 2012/0320055)
With respect to claim 1, Weber teaches receiving a first medical image of a patient taken at a first time (pre-treatment image) and at a first position and a second medical image (subsequent image) of the patient taken at a second time and at a second position, the first medical image and the second medical image being different from each other due to a deformation; comparing the first medical image and the second medical image to determine a displacement; determining, based on the displacement, a change to a physical location of the patient (displacement of the target determined by the registration; and correcting (adjust the patient position), based on the determined change, the second position of the patient to more closely conform to a first position of the patient (para [0109]).  
      	Weber does not teach expressly that identifying a skin surface of the patient in the first medical image or the second medical image; zeroing at least one voxel in the first medical image or the second medical image that is outside the skin surface.

comparing, after the zeroing, the first medical image and the second medical image using a phase correlation method to determine a displacement;
Nie et al. teach identifying a skin surface (border) of the patient in the medical image (para. [0052]).
Pekar et al. teach zeroing at least one voxel in the medical image that is outside the skin surface (boundary)(para [0031]).
Yoon et al.  teach comparing, after the zeroing, the first medical image and the second medical image using a phase correlation method to determine a displacement (relative translation between the images.) (page 323 right col.);
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to zeroing at least one voxel in the medical image that is outside the skin surface and determine displacement using phase correlation method in the method of Weber.

The suggestion/motivation for doing so would have been that to distinguish foreground and background for easier further processing and using well known method to compute displacement using distinguished foreground image.
Therefore, it would have been obvious to modify Weber with Nie et al., Pekar et al. and Yoon et al. to obtain the invention as specified in claim 1.


With respect to claim 2, Nie et al. teach the skin surface is identified in the first medical image and the second medical image (para. [0052]).  

With respect to claim 11, claim 11 is rejected same reason as claim 1 above.
With respect to claim 12, claim 12 is rejected same reason as claim 2 above.

Claims 3, 4, 13 and 14 are rejected under 35 USC 103 as being unpatentable over Weber (US 2009/0003532) in view of Yoon et al. (“Accuracy of an Automatic Patient-Positioning System Basedon the Correlation of Two Edge Images in Radiotherapy“, Journal of Digital imaging, Vol 24, No 2 (April), 2011: pp 322-330), Nie et al. (US 2011/0123075) and Pekar et al. (US 2012/0320055) and in further view of Chen et al. (US 2006/0100502).
Weber, Yoon et all, Nie et al and Pekar et al. teach all the limitations of claim 2 as applied above from which claim 3 respectively depend.
      	Weber, Yoon et all, Nie et al and Pekar et al.  do not teach expressly that applying a marching squares algorithm to a plurality of slices of the first medical image and the second medical image. 
Chen et al. teach applying a marching squares algorithm (Marching Cube) to a plurality of slices of the first medical image and the second medical image. (para [0115]);
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to applying a marching squares algorithm to identify surface in image in the method of Weber, Yoon et all, Nie et al and Pekar et al.  
The suggestion/motivation for doing so would have been that well known method to identify surface in the image.
Therefore, it would have been obvious to modify Weber with Nie et al., Pekar et al. and Yoon et al. to obtain the invention as specified in claim 1.

With respect to claim 4, Chen et al. teach that the slices are transverse slices (Fig. 11).  

With respect to claim 13, claim 13 is rejected same reason as claim 3 above.
With respect to claim 14, claim 14 is rejected same reason as claim 4 above.
 
Allowable Subject Matter
 
1.    Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663